No. 04-02-00413-CV

CITY OF LAREDO,

Appellant

v.

Angelica DEHOYOS, Individually and as next Friend of 

Victor DeHoyos, Jr., A Minor; Armandina DeHoyos; and Jesus DeHoyos,
Appellees

From the 341st Judicial District Court, Webb County, Texas

Trial Court No. 2000-CVE-000356-D3

Honorable Elma T. Salinas Ender, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:   July 31, 2002 
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss this appeal, stating that on June 26, 2002, the trial
court granted a new trial and signed an agreed order approving the settlement agreement of
the parties.  The motion is granted.  See Tex. R. App. P. 42.1(a)(2).   The appeal is dismissed.
See Tex. R. App. P. 43.2(f).  Costs of appeal are taxed against the parties who incurred them. 
 
							PER CURIAM
DO NOT PUBLISH